Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-6, 9-13, 15, 16, 18-20 are allowed.
Katsuta et al. (US 2014/0240300) discloses a method for driving a display panel, the display panel comprising a plurality of sub-pixels arranged in an array (FIG. 5, a pixel array of the liquid crystal display), a plurality of data input ports, a plurality of groups of data lines, and a plurality of groups of selection switches, wherein each group of data lines among the plurality of groups of data lines comprises a plurality of data lines coupled to the same data input port through a plurality of selection switches in a corresponding group of selection switches, and each of the plurality of data lines is coupled to a corresponding column of sub-pixels (see figs. 4, 5, a 6-bit display data of red (R), green (G), and blue (B). The source driver 13 writes the display data via the source selector 13S and the signal lines SGL to the sub-pixels SPix of the row selected through the vertical scan (scan in the Y-direction) by the first or the second gate driver 12A or 12B, pixel by pixel, or a plurality of pixels at a time, or all pixels at a time.), the method comprising: sequentially turning on a plurality of selection switches according to a first sequence when an M.sup.th row of sub-pixels of the display panel is scanned; and sequentially turning on the plurality of selection switches according to a second sequence when an (M+1).sup.th row of sub-pixels of the display panel is scanned, wherein M is a positive integer greater than or equal to 1, and the first sequence is different from the second sequence (see figs. 4-6, pars. 85, 89, 93, 95, 107, 121).

Katsuta et al. (US 2014/0240300) discloses the method according to claim 1, wherein scanning an M.sup.th row of sub-pixels of the display panel comprises: sequentially turning on the plurality of selection switches according to a third sequence when the M.sup.th row of sub-pixels of the display panel is scanned in an N.sup.th frame; and sequentially turning on the plurality of 
However Katsuta et al. is silent about the the M.sup.th row of sub-pixels of the display panel is scanned in an (N+1).sup.th frame.
Hong et al. (US 2016/0104407) discloses [0118] the first to fifth switches SW1 through SW5 are repeatedly turned on every 2.sup.2k-1 frame after once turned on in the first frame 1F. For example, as shown in FIG. 6, the first switch SW1 through fifth switch SW5 may be sequentially turned on in the first frame 1F, thereafter sequentially turned on in an eighth frame 8F, and then sequentially turned on in a 32nd frame 32F.  [0119] Although not shown, afterwards, since the first switch SW1 through fifth switch SW5 are repeatedly turned on every 2.sup.2k-1, they may be also sequentially turned on in 128th and 512nd frames. Additionally, although not shown, in other frames, the first switching control signal SWC1 through fifth switching control signal SWC5 are inactivated (e.g. low levels) to turn off the first switch S1 through fifth switch S5.
Lin US 2017/0352320 discloses FIG. 1, the display apparatus 100 includes a timing controller 110, a gate driving circuit 120, a source driving circuit 130, a switch driving circuit 140 and a display panel 150. The gate driving circuit 120 is coupled to the timing controller 110 and the display panel 150, and is controlled by the timing controller 110 to provide a plurality of gate 
None of the references cited in the record disclose or suggest a method for driving a display panel, the display panel comprising a plurality of sub-pixels arranged in an array, a plurality of data input ports, a plurality of groups of data lines, and a plurality of groups of selection switches, wherein each group of data lines among the plurality of groups of data lines comprises a plurality of data lines coupled to the same data input port through a plurality of selection switches in a corresponding group of selection switches, and each of the plurality of data lines is coupled to a corresponding column of sub-pixels, the plurality of selection switches comprise a first selection switch, a second selection switch, and a third selection switch, the method comprising: turning on the plurality of selection switches in an older of the first selection switch, the second selection switch, and the third selection switch when an M* row of sub-pixels of the display panel is scanned; and turning on the plurality of selection switches in an order of the first selection switch, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VAN N CHOW/Primary Examiner, Art Unit 2623